Citation Nr: 1606747	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  10-47 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from April 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2013, the Veteran testified at a Board hearing before the undersigned acting Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In July 2014 and December 2014, the Board remanded the Veteran's claim for further development.  This matter is now returned to the Board for further review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from April 1965 to March 1967.  He claims that he has an acquired psychiatric disorder, to include PTSD, anxiety, and depression, that is related to his active service, including an alleged jeep accident in 1966 in Germany.

Most recently, in December 2014, the Board remanded the Veteran's claim because, among other things, several records were missing from the electronic claims file in the VBMS system.  While the Board acknowledges that the RO subsequently obtained copies of the November 2009 rating decision, February 2010 notice of disagreement, and the July 2010 statement of the case (SOC), unfortunately, several additional records remain missing from the claims file that are listed in evidence in the November 2009 rating decision and the July 2010 SOC.  Specifically, the missing records include his March 2009 claim, his November 2009 statement in support of his claim, a December 2009 PTSD questionnaire, private treatment records from St. Elizabeth Medical Center dated from November 1992 to July 2000, and VA treatment records from the Gainesville, Florida facility dated between December 2007 and October 2008 (as records in the claims file are dated since October 2008).  Therefore, regrettably, the Board finds this matter should be remanded so that the RO may attempt to associate these records with the claims file.  

Also, the Veteran's service treatment records remain missing from the claims file.  In that regard, the Board acknowledges that the records were requested from the NPRC by the RO, and a response was received that the records were sent for scanning into VBMS in June 2015.  The records, however, remain missing in VBMS.  On remand, the Veteran should send a follow-up request to the NPRC for copies of the Veteran's service treatment records.  If still found to be unavailable, the Veteran should be notified that his service treatment records have been found to be unavailable, and the Veteran should be asked to submit copies of the records in his possession.

In addition, it appears that several records identified by the Veteran in an April 2001 SSA form, and in a December 2010 statement in support of his claim, remain missing from the claims file.  Specifically, the Veteran reported that he was hospitalized for psychiatric treatment in January 1969 at a hospital in Orange County, California, three months later at St. Joseph's Hospital in Phoenix, Arizona, in 1983 at St. Elizabeth Medical Center in Covington, Kentucky, and at St. Luke West in Florence, Kentucky (the date is cut off from the copy in the file).  Also, he reported that he was treated by Dr. B.S. from 1983 to 1995.  The Board adds that in a December 2009 letter, Dr. B.S. wrote that the Veteran was treated from 1977 to 1987 for anxiety and depression (albeit unclear if Dr. B.S. meant by him).  Although the Board acknowledges that the July 2010 SOC notes that a request was made to Dr. B.S. for the Veteran's records, a copy of the request is missing from the claims file, and none of the above noted private treatment records are in the claims file.  Therefore, on remand, all of the Veteran's outstanding private treatment records dated in January 1969 from the Orange County hospital, dated sometime between March 1969 and May 1969 from St. Joseph's Hospital, dated in 1983 from St. Elizabeth Medical Center, at St. Luke West (date not clear), and dated from 1977 to 1995 from Dr. B.S., should be also associated with the claims file.

As a final matter, the Board also remanded the Veteran's claim in December 2014 so that a VA medical opinion could be obtained to address whether the Veteran's diagnosed PTSD, anxiety, and depression (in the VA treatment records) are related to his active service, including the reported jeep accident in 1966.  Subsequently, a March 2015 VA medical opinion was provided.  In short, the VA examiner opined that he could not provide a diagnosis because, based on certain testing results (from the August 2014 VA examination performed by him), the Veteran's reported symptoms were not credible.  The VA examiner further opined that he could not relate the Veteran's anxiety diagnosed in the VA treatment records to his active service in light of the conflicting reports by the Veteran regarding the onset or history of his anxiety.  The VA examiner did not, however, provide any etiological opinion regarding the Veteran's diagnosed depression.  Therefore, on remand, the March 2015 VA examiner should be asked to opine as to whether the Veteran's depression is related to his active service, including the alleged jeep accident in Germany in 1966.

Accordingly, the case is REMANDED for the following action:

1.  Send a second request to the NPRC for copies of the Veteran's service treatment records.  If a negative response is received, this should be noted in the claims file, and the Veteran should be notified that the records were found to be unavailable and he should be asked to submit copies.  Please associated this evidence with VBMS.

2.  Associate with the claims file copies of the Veteran's VA treatment records from the Gainesville, Florida VAMC dated from December 2007 to October 2008.  Please associated this evidence with VBMS.


3.  Associate with the claims file (VBMS) all of the Veteran's outstanding relevant private treatment records including as follows:

a) Hospital treatment in Orange County, California dated in January 1969;
b) St. Joseph's Hospital in Phoenix, Arizona dated sometime between March 1969 and April 1969;
c) St. Elizabeth Medical Center in Covington, Kentucky dated in 1983, and from 1992 to 2000;
d) A hospitalization at St. Luke West in Florence, Kentucky dated in 199__ (the date is cut off from the April 2001 SSA record in the file);
e) Private treatment records from Dr. B.S. dated from 1977 to 1995.

4.  Send the Veteran and his representative a notice letter explaining that copies of the following documents submitted by the Veteran in support of his claim are missing from the claims file, and asking that the Veteran submit new copies:

a) March 2009 claim;

b) November 2009 statement in support of claim; 

c) December 2009 PTSD questionnaire

Please associated this evidence with VBMS.


5.  After all of the above development has been completed, ask the same VA examiner who prepared the March 2015 VA medical opinion to review the claims file, including a copy of this remand, and to provide an opinion as to whether it is "at least as likely as not" (a 50 percent or greater probability) that the Veteran's diagnosed depression is related to his active service, including the alleged 1966 jeep accident in Germany.  The electronic claims file should be made available to the examiner for review, and the examiner should note such a review in the report.
      
A complete rationale for all opinions expressed is required.

If the examiner concludes that an examination is necessary, such examination should be accomplished, but need not be scheduled as a matter of course.

Please associated this report with VBMS.


6.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

